DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The drawings are objected to because Figs. 1C, 2A-2D, 3A-3D, 5A-5E, 6B-6D, 7A-7F, 8A-8C, and 9D-9F have numerical values shown on the x- and y- axes but do not have the axis labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 appears to contain a typographical error, “atone.” The limitation “atone” has been interpreted as “at least one.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4-5, 12-13, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 12, and 20 recite the limitation “a region of interest.” The limitation renders the claims indefinite because it is not clear whether this region of interest corresponds to the earlier-recited region of interest (see claims 1, 9, and 17 – the “defining” clause) or a new/different region of interest. For the purpose of further examination, the limitation has been interpreted as “the region of interest.”
Claims 5 and 13 depend from claims 3 and 12, respectively, and therefore inherit all of the deficiencies of claims 4 and 12 discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 10, 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rollins et al. (U.S. PGPub No. 2012/0075638), hereinafter referred to as Rollins.
Regarding claim 1, Rollins teaches a system, comprising:
a memory (Rollins Fig. 1 & ¶0033: “memory 6”);
one or more processors coupled to the memory, the one or more processors configured to (Rollins Fig. 1 & ¶0033: “a processor 2”):
receive one or more images of a blood vessel (Rollins Abstract: “automatic or semi-automatic segmentation and quantification of blood vessel structure”; Rollins Fig. 16 & ¶0021: “original OCT of a blood vessel”);
apply at least one edge detection filter to each of the one or more images to generate a filter response for each of the at least one edge detection filters (Rollins ¶0062: “Edge detection of CP [calcified plaque] may be performed by distinguishing 2 types of edges of a CP in a rectangular intravascular OCT image”);
detect one or more maxima and a direction of each of the one or more maxima in each of the one or more filtered images (Rollins ¶0064: “The maximum response at each pixel among the convolution results for different angles is set as the final gradient value for that pixel”; Rollins ¶0067: “The CP localization locates the calcified lesion at a coarse level … exceeds a threshold of 0.02 mm2, the segmentation is marked as initial ROI”; Rollins ¶0072: “the contour is driven toward the desired calcium boundary where the gradient is maximized”);
determine, based on the one or more maxima and the direction of each of the one or more maxima, a cluster in an image of the one or more filtered images (Rollins ¶0067: “One way to locate edge aggregations is to select the segment of the vessel wall that could capture the edge aggregations … once the binary edge areas within a 40 degree segment of the segmented vessel wall … exceeds a threshold of 0.02 mm2, the segment is marked as initial ROI. The segment length is increased until there is no change in edge intensity and stored as the final ROI for the CP”; Rollins Fig. 11);
define, based on the cluster in the image, a region of interest (Rollins Fig. 11 & ¶0067 discussed above); and
output a rendering of the blood vessel including an indication of the region of interest (Rollins ¶0064: “The final gradient image and binary edge image are obtained by combining the individual responses from IB and OB”; Rollins Figs. 8-9, 11-12).

Regarding claims 9 and 17, Rollins further teaches that the system comprising the memory and the one or more processors perform the method described in claim 1 (Rollins Fig. 1 & ¶0033; Rollins Abstract: “A system and related methods for automatic or semi-automatic segmentation and quantification of blood vessel structure and physiology”). Rollins further teaches that the system comprises a non-transitory computer-readable medium (Rollins Fig. 1 & ¶0033: “a computer readable medium 4”). Therefore, claims 9 and 17 are rejected using the same rationale as applied to claim 1 discussed above.

Regarding claims 2, 10, and 18, Rollins teaches the system, method, and non-transitory computer-readable medium of claims 1, 9, and 17, wherein the region of interest corresponds to Rollins ¶0067: “The CP localization locates the calcified lesion at a coarse level … exceeds a threshold of 0.02 mm2, the segmentation is marked as initial ROI”).

Regarding claims 8 and 16, Rollins teaches the system and method of claims 1 and 9, wherein the output is a two- or three-dimensional model of the blood vessel using the one or more images and the detected one or more maxima and a direction of each of the one or more maxima (Note that only one of the alternative limitations is required by the claim language. Rollins Figs. 13, 18A, & 23; Rollins ¶0120: “Automated segmentation results may also be displayed in 3D view. Fig. 23 illustrates a 3D rendered vessel with a segmented calcified plaque”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (U.S. PGPub No. 2012/0075638), in view of Lee et al. (U.S. PGPub No. 2006/0104516), hereinafter referred to as Rollins and Lee, respectively.
Regarding claims 3, 11, and 19, Rollins teaches the system, method, and non-transitory computer-readable medium of claims 1, 9, and 17, and further teaches that the maximum response at each pixel at different angles are detected (Rollins ¶0064: “The maximum response at each pixel among the convolution results for different angles is set as the final gradient value for that pixel).
However, Rollins does not appear to explicitly teach that the detected one or more maxima and the direction of each of the one or more maxima includes at least one vertical edge response maxima.
Pertaining to the same field of endeavor, Lee teaches that the detected one or more maxima and the direction of each of the one or more maxima includes at least one vertical edge response maxima (Lee Abstract: “A region-guided boundary refinement method for object segmentation”; Lee ¶0002: “Image object segmentation is critical for many applications such as the detection of the coronary border in angiograms”; Lee ¶0015: “This invention … uses the initial detection of object regions as the baseline for boundary refinement”; Lee Fig. 2& ¶0056: “The initial object regions of interest 102 are processed by a base border detection method … a directional boundary decomposition step 206, a directional border search step 208 and a base border integration step 210”; further see Lee Fig. 3 showing top, bottom, left, and right edges; Lee ¶0099-¶0102: “The stopping condition is checked … the length of the growing for a seed endpoint exceeds a maximum length”; Lee ¶0118: “The limit could be a pre-defined value or could be dynamically determined as a fraction of the maximum intra-border distance value of the border connected component”).
Rollins and Lee are considered to be analogous art because they are directed to image processing for segmenting boundaries in images. It would have been obvious to one of ordinary .

Claim(s) 4-5, 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rollins et al. (U.S. PGPub No. 2012/0075638), in view of Koptenko et al. (U.S. PGPub No. 2008/0008369), hereinafter referred to as Rollins and Koptenko, respectively.
Regarding claims 4, 12, and 20, Rollins teaches the system, method, and non-transitory computer-readable medium of claims 1, 9, and 17, wherein defining a region of interest further includes setting a boundary on the cluster that corresponds to at least three directional filters (Rollins Figs. 11-12: a plurality of clustered regions are outlined; as discussed above Rollins ¶0062 teaches that the calcified regions are segmented using an edge detection method incorporating inner and outer borders).
However, Rollins does not appear to explicitly teach that the boundary is a bounding box.
Pertaining to the same field of endeavor, Koptenko teaches that the boundary is a bounding box (Koptenko ¶0030: “An outer contour 120 and an inner contour 130 are generated, and these contours define the extent of a stripe 135, or boundary region, within the image 100 … This closed stripe 135 is then opened topologically into a rectangular boundary image 140 comprising some or all of the lesion boundary 145” – the bounds generated for the region of interested are transformed into a rectangular boundary).
Rollins and Koptenko are considered to be analogous art because they are directed to image processing for segmenting boundaries in images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for segmenting and quantifying intravascular OCT images (as taught by 

Regarding claims 5 and 13, Rollins, in view of Koptenko, teaches the system and method of claims 4 and 12, wherein the at least three directional filters include one or more of an outer edge filter, an inner edge filter, a right edge filter, or a left edge filter (Rollins ¶0062: “Edge detection of CP [Calcified Plaque] may be performed by distinguishing 2 types of edges of a CP in a rectangular intravascular OCT image … these edges are the inner border ("IB") 24 and outer border ("OB") 25. These names indicate the edge location with respect to the lumen”; Rollins Fig. 11 & ¶0062-¶0064: teaches that inner and other border edges are detected using matched filters. These filters are direction sensitive and the inner and outer border edges are detected at various angles by rotating the filter from -π/12 radians to π/12 relative to the incident light from the catheter at an increment of π/32. Depending on the angle of the filter, the inner and outer border edges correspond to the top, bottom, left, right, or diagonal edges).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-5, 8-12, and 16-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 7, 8, and 9 of U.S. Patent No. 9,940,723. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to using edge detection filter response, e.g., maximum response, to identify calcified regions of blood vessels. See below table for more details.

S/N: 17/084,805 (Instant Application)
S/N: 14/968,729 (U.S. Patent No. 9,940,723)
Claims 1, 9, and 17
Claims 1, 8, and 9
Claims 2, 10, and 18
Claims 1, 8, and 9
Claims 3, 11, and 19
Claims 1, 8, and 9
Claims 4, 12, and 20
Claim 7
Claims 5 and 13
Claim 7
Claims 8 and 16
Claims 1, 8, and 9


Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6 and 14, the prior art of record teaches the system and method of claims 1 and 9, wherein the one or more processors are further configured to: determine, based on the one or more maxima and the direction of each of the one or more maxima, an additional cluster in at least one filtered image and define, based on the additional cluster in the at least one additional image, a second region of interest that corresponds to a calcified region (Rollins Fig. 11: more than one cluster is identified).
However, the prior art, alone or in combination, does not appear to teach or suggest that the additional clusters determined based on the maxima and their direction are determined in additional filtered images, wherein the images and the additional image(s) are then combined to define a second ROI.

Regarding claims 7 and 15, the prior art of record teaches the system and method of claims 1 and 9, where in the output further includes indicating images with regions to be excluded for further analysis (Rollins Fig. 2: 22 & Rollins ¶0049: “the A-scans corresponding to shadow 22 are excluded for further analysis”).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667